Since I do not believe that the Division of Police complied with Columbus City Charter ("C.C.C.") Section 149(o), I do not believe that the Division of Police can avail itself of C.C.C. Section 149(o)'s provision taking away the right of appeal granted to classified civil servants. Therefore, I respectfully dissent.
C.C.C. Section 149(o), set forth above, requires the submission of a written report to the commission and the employee. The written report must specify the reason that the employee is found to be unsatisfactory. The written report for these three officers does not specify why the officers are unsatisfactory. Instead, it claims that some unmentioned entity would charge or allege that the officers had violated three enumerated rules. The officer, upon reading the report, is clueless as to why he or she is losing his or her job, especially given the rules *Page 349 
mentioned. The public is clueless as to why people who were once thought to be acceptable for public service are now thought to be unacceptable.
In an entity which has generated significant controversy about its hiring and firing practices, firing for no discernible reason is not a good thing. At best, such firing breeds anxiety among those who remain, because if a fellow officer can be fired for no known reason, then they could be next. At worst, the lack of a reason could conceal an act of discrimination.
As a result, I believe that a hearing before the Civil Service Commission of Columbus is required unless the Division of Police can and does specify in writing why these three officers are unsatisfactory. Since that has not occurred to date, I respectfully dissent from this court's decision finding no hearing necessary.